Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Corey L. Sanders, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, we grant Sanders’ motion to proceed in forma pau-peris and we affirm for the reasons stated by the district court. Sanders v. Ratledge, No. 7:16-cv-00151-GEC-RSB (W.D. Va. Apr. 21, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED